       Case 1-20-01102-reg             Doc 10      Filed 10/08/20        Entered 10/08/20 10:59:07




TARTER KRINSKY & DROGIN LLP
Co-Counsel to Manuel Roel, individually and
derivatively as 50% Shareholder of Roel &
Hsu Corp., as 25% Shareholder of CHRL
Realty Corp., as 25%Shareholder of RLCH,
Inc., and as 25% Shareholder of 190-15 48th
Avenue Corp.
1350 Broadway, 11th Floor
New York, New York 10018
Phone: (212) 216-8000
Scott S. Markowitz, Esq.
Jill Makower, Esq.
smarkowitz@tarterkrinsky.com
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
In re:                                                                 Chapter 11

In re RLCH, INC.,                                                        Case No. 20-43052 (REG)

                                             Debtor
---------------------------------------------------------------------x
MANUEL ROEL, Individually and Derivatively as 50%
Shareholder of ROEL & HSU CORP., as 25%
Shareholder of CHRL REALTY CORP., as 25%
Shareholder of RLCH, INC., and as 25% Shareholder of
190-15 48th AVENUE CORP.,

                                     Plaintiff,
                                                                         Adv. Pro. No. 20-01102 (REG)
                   - against -

JOE HSU, ESTHER HSU, ROEL & HSU CORP., RLCH,
INC., CHRL REALTY CORP., 190-15 48TH AVENUE
CORP., MOU YANG LAM, KWAN CHO CHEUNG,
MING KAM CHEUNG, HEONG LENG LOU, JIM GUO
LIN, KAM MING LAM, and SIU LING WONG,

                                    Defendants.
---------------------------------------------------------------------x
STEVEN CHEUNG, MING YUNG CHEUNG, GUI
ZHEN CHEN, CHEUNG, CHIN CHAU, TUNG SUET
RUBY LAM and WONG KUK TAN,

                                     Defendants/Intervenors.

---------------------------------------------------------------------x
{Client/086880/1/02199110.DOCX;1 }                       1
       Case 1-20-01102-reg           Doc 10     Filed 10/08/20    Entered 10/08/20 10:59:07




                                     DECLARATION OF SERVICE

       Pursuant to the provisions 28 U.S.C. §1746, Sheree Nobles, declares under the penalty of
perjury, the following to be true and correct:

      1.      I am not a party to this proceeding, I am over 18 years of age, and I reside in the
County of Fairfield, State of Connecticut.

         2.        On September 28, 2020, I caused to be served a true copy of:

                   (i)      Notice Of Motion Of Plaintiff Manuel Roel, Individually And Derivatively,
                            For (I) Remand Of Certain Removed Causes Of Action Pursuant To 28
                            U.S.C. § 1447(c) Based On Lack Of Subject Matter Jurisdiction, (II)
                            Abstention Pursuant To 28 U.S.C. §§ 1334(c)(1) And (c)(2), (III) Remand
                            Under 28 U.S.C. § 1452(b), And (IV) Termination Of The Automatic Stay
                            Pursuant To 11 U.S.C. § 362(d)(1) To Permit The State Court Action To
                            Continue After Remand;

                   (ii)     Declaration of Robert D. Werth in Support of Plaintiff’s Motion; and

                   (iii)    Plaintiff’s Memo of Law in Support of Motion,


via first class mail by mailing same in a sealed envelope, with postage prepaid thereon, in a post-
office or official depository of the U.S. Postal Service within the State of New York to the last
known mailing address of the parties on the annexed service list.



Dated: Stratford, Connecticut
       October 5, 2020
                                                         s/ Sheree Nobles
                                                         Sheree Nobles




{Client/086880/1/02199110.DOCX;1 }                       2
                    Case 1-20-01102-reg           Doc 10      Filed 10/08/20       Entered 10/08/20 10:59:07




                                                          SERVICE LIST

                                                 HERRICK, FEINSTEIN LLP
UNITED STATES TRUSTEE                            2 PARK AVENUE                              ERIC SADKIN
OFFICE OF THE UNITED STATES                      NEW YORK, NY 10016                         MAVRIDES MOYAL PACKMAN
TRUSTEE                                          ATTN: RACHEL H. GINZBURG, ESQ.             276 FIFTH AVENUE, SUITE 404
U.S. FEDERAL OFFICE BUILDING                     ATTN: STEPHEN B SELBST, ESQ.               NEW YORK, NY 10001
201 VARICK STREET, ROOM 1006                     ATTN: GEORGE UTLIK, ESQ.
NEW YORK, NY 10014                               ATTN: JANICE IVY GOLDBERG, ESQ.


MAXIM CAPITAL GROUP
                                                 ALLAN MENDELSOHN
600 MADISON AVENUE                                                                          JACK L GLASSER, ESQ.
                                                 38 NEW STREET
SUITE 1700                                                                                  88-28 SUTPHIN BLVD
                                                 HUTINGHTON, NY 11743
NEW YORK, NY 10065                                                                          JAMAICA, NY 11435




                                                 JACK L. GLASSER, ESQ.
THE BLAIKIE GROUP                                                                           ROBERT D. WERTH, ESQ.
                                                 JACK L. GLASSER, P.C.
111 JOHN STREET, 16TH FL.                                                                   666 GREENWICH ST., #507
                                                 89-10 SUTPHIN BLVD.
NEW YORK, NY 10038                                                                          NEW YORK, NY 10014
                                                 JAMAICA, NY 11435




ADAM STEIN, ESQ.                                 MINGLI CHEN, ESQ.
STEIN ADLER DABAH ZELKOWITZ LLP                  ML AND CHEN, P.C.                          RICHARD ROEL
1633 BROADWAY, 46TH FLOOR                        136-79 ROOSEVELT AVE                       8 CORNELL LANE,
NEW YORK, NY 10019                               SUITE 303                                  LITTLE NECK, NY 11363
                                                 FLUSHING, NY 11354



MINGLI CHEN, ESQ.                                ATLANTIC SPECIALTY                         ERIC SADKIN
ML AND CHEN, P.C.                                INSURANCE COMPANY                          MAVRIDES MOYAL PACKMAN
136-20 38TH AVE., STE. 9J                        ONE STATE STREET PL., 311                  276 FIFTH AVENUE, SUITE 404
FLUSHING, NY 11354                               NEW YORK, NY 10004                         NEW YORK, NY 10001




MARCUS & POLLACK LLP                             TCJ CONSTRUCTION
633 3RD AVENUE, 9TH FLOOR                        438 67TH STREET
NEW YORK, NY 10017                               BROOKLYN, NY 11220




            {Client/086880/1/02199110.DOCX;1 }                     3
